Riddick, J. This action arose upon a petition of James O’Brien, as collector for the city of Little Rock, for a writ of mandamus to compel A. J. Quindley, as collector, and certain others, as commissioners of the Scott Street Paving District No. 46, to deliver the tax books for said district to said petitioner. The only question before us is whether the act of the legislature, approved April 19, 1895, entitled “An act to provide for the collection of assessments by the local improvement districts in cities of the first class,” is a valid law or not. The act in question requires that “in the collec-: tion of all assessments in local improvement districts in cities of the first class the assessment shall be payable to the city collector,” etc. Under this act the appellant, as city collector, claims the right to possession of the tax books for certain improvement districts in the city of Little Rock. It is contended by the appellee that the act is in conflict with section 23 of article 5 of the state constitution, which provides that “no law shall be revived, amended or the provisions thereof extended or conferred by reference to its title only ; but so much thereof as is revived, amended, extended or conferred shall be reenacted and published at length.” It is argued that the statute in question is amendatory of certain sections of the digest relating to the levying and collecting of assessments for local improvements in towns and cities, and that it- is void because it does not re-enact and publish at length the sections as amended. After a consideration of the question, our conclusion is that this position is not tenable. The act in question does not expressly amend any section of the statute. Whatever amendatory effect it had upon the law existing at the time of its passage was by implication only. The rule is settled, by a decided weight of authority, that repeals by implication are not within the meaning of this provision of the constitution, and it is not essential that they should re-enact, or even refer to, the acts or sections which, by implication, they repeal or amend. Watkins v. Eureka Springs, 49 Ark. 134; Scales v. State, 47 Ark. 480; People v. Mahaney, 13 Mich. 481; Cooley's Con. Lim. 182, 185; Sutherland, Stat. Construction,' sec. 135, and cases cited. The purpose of such a provision in the constitution has seldom been better expressed than by Mr. Justice Cooley in the old case of People v. Mahaney, “The mischief designed to be remedied,” he said, “was the enactment of amendatory statutes in terms so blind that legislatures themselves were sometimes deceived in regard to their effect, and the public, from the difficulty in making the necessary examination and comparison, failed to become apprised of the changes made .in the laws. An amendatory act which purported only to insert certain words, or -to substitute one phrase for another in an act or section which was only referred to but not republished, was well calculated to mislead the careless as to its effect, and was, perhaps, sometimes drawn in that form for that express purpose. Endless confusion was thus introduced into the law, and the constitution wisely prohibited such legislation.” People v. Mahaney, 13 Mich. 497. The statute under consideration does not purport to .amend any statute by a reference to its title or otherwise. No one can say that its terms are blind, or in any sense obscure or misleading. It plainly appears from it that the intention of the legislature was to require all assessments by local improvement districts in cities of the first class to be paid to, and collected by, the collector. To understand its meaning and effect, no reference is required to be made to any other section or statute. It was said by Chief Justice Cockrill, speaking for this court, in Watkins v. Eureka Springs, that “it could not have been the intention of the framers of the constitution to put unreasonable restraints upon the power of legislation, and thus unnecessarily embarrass the legislature in its work. They meant only to lay a restraint upon legislation where the bill was presented in such form that the legislature could not determine what its provisions were upon an inspection of it. . What is not within the mischief is not within the inhibition.” Watkins v. Eureka Springs, 49 Ark. 134; Montgomery Ass’n. v. Robinson, 69 Ala. 415; Home Ins. Co. v. Tax Dist. 4 Lea, 644. For these reasons, we do not believe that this act is in conflict with the provision of the constitution mentioned above. The legislature, we think, had the power to pass it, and the courts must uphold it. The judgment of the circuit court is reversed, and the case remanded with an order for further proceedings. Bunn, C. J., dissents.